DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Response to Amendment
The amendments, filed 3/14/2022, have been entered and made of record. Claims 1, 6, and 21 have been amended. Claim 26 has been added. Claims 11-16 have been withdrawn. Claims 1-26 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 3/14/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Sathish in view of Charaborty and Hicks
Claims 1-10 and 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish(USPubN 2013/0259446) in view of Charaborty et al.(USPubN 2016/0070963; hereinafter Charaborty) further in view of Hicks, III et al.(USPubN 2011/0090334; hereinafter Hicks).
As per claim 1, Sathish teaches a method of presenting video summarization, comprising: 
presenting, via a display device of a client device, a summary view of event(“FIG. 4A illustrates a user interface (e.g., interface 401) for presenting a customized media item (e.g., personalized video) of an event (e.g., a concert) on a single two-dimensional screen” in Para.[0086], The user interface can be interpreted as a display device of a client device.);
receiving, via a user input device of the client device, a first request to view at least one of a plurality of video streams, the first request including an indication of a first time associated with the at least one of the plurality of video streams(“the system 100 comprises one or more user equipment (UEs) 101a-101c (also collectively referred to as the UEs 101) containing a user interface client 109a-109c (also collectively referred to as user interface client 109) having connectivity to a media platform 103 via a communication network 105” in Para.[0042], “media platform determines one or more viewpoints of a live event selected by a user” in Abs, “The system 100 may render a user interface for determining a selection of at least one source-target pair by a remote user as a viewpoint for streaming one or more media segments of interest. By way of example, the system 100 may render a user interface in the form of a map on a user device. The map may cover an area that is selected by a user, such as a specific stage, specific coordinates, a boundary around a specific location, or the like. Thus, various time periods in-between for media segments associated with a camera movement flow in the concert hall. The system matches/selects media segments accordingly to compile a customized cut for the user. In addition to the foregoing, the user may select an object of interest, such as the violinist, as a basis for performing a media segment match/selection process. Further, the user may enter characteristics associated with an object, such as any performer moving on the stage, and may further select one or more characteristics associated with the media segments/items, such as sudden changes of sound/lighting volumes (e.g., climax of the music, audience clapping, etc.), time of day, season, orientation, depth of field, white balance, author(s), etc. The user may query for media segments with different characteristics associated with the media segments such as time.); 

receiving, from the first database, the plurality of image frames; and providing, by the processing circuit to the display device of the client device, a representation of a plurality of video stream objects corresponding to the plurality of image frames received from the first database (“FIGS. 
Sathish is silent about presenting a summary stream including at least one or more sampled images of at least one of a plurality of video streams, wherein the plurality of video streams is stored in each of at least one video recorder that captured the plurality of video streams and receiving a first request to view at least a portion of the summary stream.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Sathish with the above teachings of Charaborty in order to incorporate a set of thumbnails indicative of the video representation for the user can view a synopsis of the main events easily and effectively.	Hicks teaches wherein the plurality of video streams is stored in each of at least one video recorder that captured the plurality of video streams(“The cameras 110 connect to video/audio streams and local storage of images and video/audio streams” in Para.[0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Sathish and Charaborty with the above teachings of Hicks in order to incorporate local storage for enhancing user’s experience by retrieving stored video streams whenever the user need them at convenience.
As per claim 2, Sathish, Charaborty and Hicks teaches all of limitation of claim 1.
Sathish teaches comprising: receiving, via the user input device, a third request including an indication of a second time associated with the at least one of the plurality of video streams; and updating, by the processing circuit, the representation of the plurality of video stream objects based on the third request(Para.[0031], [0032]).
As per claim 3, Sathish, Charaborty and Hicks teaches all of limitation of claim 1.
Sathish teaches comprising: receiving, via the user input device, a third request indicating instructions to view a single video stream object of the plurality of video stream objects; transmitting, by the processing circuit via the communications interface to the first database, a fourth request to retrieve a high definition version of images frames corresponding to the single video stream object; receiving, from the first database, the high definition version of the image frames; and updating, by the processing circuit, the representation of the plurality of video stream objects to present the single video stream object including the high definition version of the image frames(“the media platform 103 determines to generate a compilation of at least a portion of the media segments based, at least in part, on the metadata (such as time/date, location, name of event, etc.) and the synchronization. The compilation is dynamically generated during the live event, playback of one or more of the media items, or a combination thereof. The media platform 103 causes, at least in part, a generation of a video for respective one or more viewpoints, wherein the video compiles one or more media segments that depict the respective one or more viewpoints. In one embodiment, the media platform 103 generates a video for each object of interest, a violinist, a singer, etc. In another embodiment, the media platform 103 compresses and/or compiles the multiple personalized videos into a single media stream” in Para.[0077], “the media platform 103 makes high resolution cuts through post-creation, by fetching of higher quality video and audio” in Para.[0084]).
As per claim 4, Sathish, Charaborty and Hicks teaches all of limitation of claim 1.
Sathish teaches comprising: identifying, by the processing circuit, a feature of interest assigned to at least one image frame of at least one video stream object; and updating, by the processing circuit, the representation of the plurality of video stream objects to present a display object corresponding to the feature of interest(Para.[0086]).
As per claim 5, Sathish, Charaborty and Hicks teaches all of limitation of claim 4.

As per claim 6, Sathish teaches a video summarization device, comprising: a communications interface; a display device; a user input device, a processing circuit(“Communication Interface, Display, Input Device, Processor” in Fig. 5, 6, 7) and the other limitations in the claim 6 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 7, the limitations in the claim 7 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 8, the limitations in the claim 8 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 5 and rejected under the same rationale.
As per claim 21, Sathish teaches a non-transitory computer readable medium including instructions that, when executed by a processor(“The term "computer-readable medium" as used herein refers to any medium that participates in providing information to processor 502, including 
As per claim 22, the limitations in the claim 22 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 23, the limitations in the claim 23 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 24, the limitations in the claim 24 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 25, the limitations in the claim 25 has been discussed in the rejection claim 5 and rejected under the same rationale.

Sathish in view of Charaborty, Hicks and Kodama
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish(USPubN 2013/0259446) in view of Charaborty et al.(USPubN 2016/0070963; hereinafter Charaborty) further in view of Hicks, III et al.(USPubN 2011/0090334; hereinafter Hicks) further in view of Kodama et al.(USPubN 2004/0156548; hereinafter Kodama).
As per claim 17, Sathish, Charaborty and Hicks teaches all of limitation of claim 1.
Sathish, Charaborty and Hicks are silent about wherein the at least one or more sampled images include a first video quality and the plurality of image frames include a second video quality higher than the first video quality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Sathish, Charaborty and Hicks with the above teachings of Kodama in order to facilitate the indexing and viewing video program efficiently.
As per claim 18, Sathish, Charaborty and Hicks teaches all of limitation of claim 17.
Sathish, Charaborty and Hicks are silent about wherein the at least one or more sampled images are thumbnail images and the plurality of image frames are high-definition images.
Kodama teaches wherein the at least one or more sampled images are thumbnail images and the plurality of image frames are high-definition images(“according to the JPEG 2000 scheme (ISO/IEC FCD 15444-1), while a first original image is stored in a high-definition state, a second image can be created by extracting a part of the first original image, which part is a part of the first original image having a specific resolution, a specific image quality or so. By applying this method, it becomes possible to output (display, print or transmit) a thumbnail image or so as mentioned above” in Para.[0425]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Sathish, Charaborty and Hicks with the above teachings of Kodama in order to facilitate the indexing and viewing video program efficiently with two different quality of images.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 17 and rejected under the same rationale.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 18 and rejected under the same rationale.

Sathish in view of Charaborty, Hicks and Iwamoto
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sathish(USPubN 2013/0259446) in view of Charaborty et al.(USPubN 2016/0070963; hereinafter Charaborty) further in view of Hicks, III et al.(USPubN 2011/0090334; hereinafter Hicks) further in view of Iwamoto(USPubN 2018/0376058).
As per claim 26, Sathish, Charaborty and Hicks teaches all of limitation of claim 1.
Sathish, Charaborty and Hicks are silent about further comprising presenting a table of times associated with the at least one or more sampled images for user selection.
Iwamoto teaches further comprising presenting a table of times associated with the at least one or more sampled images for user selection(“where a timeline of images (recorded video images) of a plurality of continuous frames is displayed as an example of an object for selecting an image. However, it is not always necessary to display images of a plurality of continuous frames or display the timeline. For example, it is also possible to display a thumbnail image of each of a plurality of images as an example of an object for selecting any one of a plurality of the images. A plurality of images may be images of frames of a moving image or may be still images. In this case, the display control unit 125 displays the above-described display patterns on a plurality of the thumbnail images in a superimposed way according to the imaging directions of the imaging apparatus 110 used when images corresponding to the thumbnail images have been captured. Then, the display control unit 125 displays in an enlarged way an image selected from a plurality of the thumbnail images by the user. In this case, the user may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Sathish, Charaborty and Hicks with the above teachings of Iwamoto in order to facilitate the indexing and viewing video program efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484